Title: Conversation with George Hammond, [2–10 August 1793]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, August 2–10, 1793]

The executive government, though it will feel itself strengthened by, had not waited for, this approbation of the influential members of the community. It had long before been sensible of the necessity of immediately pursuing vigorous measures, and had been convinced that delay would confirm its opponents, and might probably commit, to the hazard of the contest, the preservation of its tranquillity internal as well as external, and even the duration of its existence. Your Lordship will collect from a letter of Mr. Jefferson’s, dated the 12th of July, that the judges were convened by the President, for the purpose of consultation. But these gentlemen refused to give any opinion on questions of a political nature. The members of the Cabinet have therefore been left to form their own decisions, and I have now learnt from a confidential quarter, (which your Lordship will easily conjecture) the final and unanimous result of their discussions. It has been determined to prepare, an ample and complete reply to all Mr. Genet’s memorials and an exposition of his proceedings ever since his arrival in this country—to apprize him that the privateers, which had been fitted out in the ports of the United States, would be excluded from future asylum in them, and, if they attempted to return to any of them, would be expelled by force. And that for any prizes, which they had made or might happen to make subsequently to the 5th of June (the period at which the Charleston privateers were ordered to depart) the United States would, if they were not restored by the captors, allow full compensation to the owners of them out of the sums due to France—and it has been farther determined to inform Mr. Genet that his conduct has been so exceptionable, as that this government can tolerate him no longer, and that his constituents will be immediately informed of this determination, accompanied by a request that they would recall him without delay. In the mean time, in consideration of his distance from home, his functions would not be entirely suspended, but that he would still be allowed to make any communications, in writing on ordinary business.
With respect to the resolution of excluding the privateers from these ports, and of compensating for the prizes taken by them—your Lordship will see the proof of it, in a letter to me from Mr. Jefferson upon the subject. And as to the determination of applying to France for Mr. Genet’s recall—exclusive of the information I have received, I have reason to imagine that a very fast sailing vessel is now preparing for the purpose of conveying this requisition to that country, and will be ready to sail in the course of a few days.
Should the national convention determine to support its minister, whose conduct indeed seems to be but consentaneous with the practice of his employers, be unwilling to submit quietly to the dereliction of the advantages, which it expected to derive from the circumstance of the ports of this country being open to French privateers, or, in this instance alone, forgo those immediate schemes of rapine and plunder, which, in every other instance of inability to bend a neutral power to its views, it has uniformly practised—this order of things must issue in a war between France and this country, an event, to which I know this government looks forward, as neither improbable nor distant.
